IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BEACH COMMUNITY BANK,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0887

U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE
FOR THE LXS 2005-7N;
NANCY L. EDWARDS;
REGATTA BAY OWNERS
ASSOCIATION, INC.
      Appellees.


_____________________________/

Opinion filed March 3, 2016.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

Robert S. Rushing of Carver, Darden, Koretzky, Tessier, Finn, Blossman &
Areaux, LLC, Pensacola, for Appellant.


Melissa A. Giasi of Kass Shuler, P.A., Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and RAY, JJ., CONCUR.